Citation Nr: 0609280	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder, other 
than hypertension, claimed as systolic heart murmur.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
claim was most recently remanded in August 2004 for 
additional evidentiary development, and it has now been 
returned to the Board for further appellate consideration.  

In March 2006, the Board notified the veteran that as the 
Board Member who conducted the 2000 hearing was no longer 
employed by the Board, he had the right to another hearing, 
which he subsequently declined.  


FINDING OF FACT

Inservice clinical findings do not reflect a chronic heart 
condition, and no such disorder was shown until many years 
after service; it is not etiologically related to active 
service.  


CONCLUSION OF LAW

Any currently present chronic heart disorder, to include 
coronary artery disease (CAD), was not incurred in or 
aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

VA satisfied this duty by means of numerous letters to the 
veteran from the RO dated in January, March, October, and 
December 2004, as well as by the discussions in the rating 
decisions, statement of the case (SOC), and supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the laws and regulations, additional 
documents of record, to include the rating decisions of 
record, the SOC and SSOCs have included a summary of the 
evidence, all other applicable law and regulations, and a 
discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letters in 2004 which included the VCAA laws and 
regulations.  Moreover, it is noted that several SSOCs of 
record included recitation of the VCAA laws and regulations.  
A notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  After receipt of the content-complying letters in 
2004, his claim was readjudicated based upon all the evidence 
of record as evidenced by a March 2004 SSOC and a May 2005 
SSOC.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

A VA examination was conducted in January 2005 that addresses 
the etiology of the veteran's heart condition.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran contends that service connection is warranted for 
a heart disorder, other than hypertension, claimed as 
systolic heart murmur.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as CAD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran's January 1975 enlistment examination showed a 
normal clinical evaluation of all systems.  The veteran 
stated that he was in good health and not taking any 
prescribed medications.  Service medical records from April 
1976 reflect that he underwent outpatient surgery for a 
circumcision.  Evaluation did not reveal any abnormalities of 
the heart.  At the February 1980 separation examination, the 
clinical evaluation noted that the veteran had a Grade II/IV 
systolic murmur over aortic area and eject click, split S2 
over mitral area.  

A cardiology work-up, conducted in conjunction with the 1980 
separation exam, revealed a systolic ejection murmur within 
normal limits with no functional limitations.  An 
echocardiogram (ECG) was interpreted as being within normal 
limits and described as "beautiful example of normal."  

Post service private and VA treatment records in the late 
1980s and 1990s show treatment for conditions other than the 
heart.  In March 2000, when the veteran was being treated for 
dental issues, examination of the heart revealed a click.  In 
June 2000, a VA physician reported that several of conditions 
(not currently on appeal) could be related to service, but a 
heart condition was not commented on.  

In June 2000, the veteran testified at a hearing and said 
that he experienced pain and tightness in his chest during 
service.  

At an October 2001 VA cardiology examination, the veteran 
reported inservice diagnoses to include cardiomegaly, 
irregular heart beat, and a heart murmur.  On evaluation, 
there was no murmur or arrhythmia detected, and the veteran 
reported no history of heart disease.  Chest X-ray showed 
mild cardiomegaly, but no acute cardiopulmonary disease was 
seen.  

An April 2002 VA ECG showed left atrial enlargement with was 
a right axis deviation and an anteroseptal infarct, age 
undetermined.  A January 2003 ECG revealed findings of a 
normal sinus rhythm, right axis deviation, T-wave 
abnormality, consider lateral ischemia, no significant 
change.  Subsequent ECGs in September 2003 and February 2004 
revealed abnormal ECH when compared to previous reports.  The 
impression in 2003 was of normal sinus rhythm, right axis 
deviation, abnormal QRS-T angle, consider primary T wave 
abnormality.  Non-specific change in ST segment in inferior 
leads, ST no longer depressed in lateral leads, T wave 
inversion now evident in inferior leads.  The 2004 report 
indicated normal sinus rhythm, septal infarct, age 
undetermined.  QRS axis shifted left.  Non-specific change in 
ST segment in lateral leads, T wave inversion no longer 
evident in inferior leads.  VA records dated in 2004 show 
diagnosis of CAD and that VA the veteran's medications 
include nitroglycerin for his complaints of chest pain.  

In a January 2005 VA examination, the examiner reviewed the 
claims file and examined the veteran.  It was noted that the 
veteran complained of a long standing history of frequent 
chest pain that could last all day.  The examiner noted that 
the chest pains were atypical in nature but scheduled 
additional testing to determine if the veteran had CAD.  
After further testing, the examiner specifically opined that 
there was no evidence of a chronic heart condition that was 
related to military service.  In support of his opinion, he 
noted that inservice testing in 1980 did not show any valve 
abnormality and his heart was normal-sized.  The 2005 ECG 
showed sinus tachycardia and a septal infarct.  The ECG was 
described as abnormal when compared with previous ECG from 
February 2004.  There was questionable change in QRS axis.  

The record reflects that the veteran did not show up for 
additional cardiac testing in February 2005, but he was seen 
for chest pains.  

ECG in October 2005 showed normal sinus rhythm but ST / T / T 
wave abnormality.  Lateral ischemia was to be considered.  
ECG was described as abnormal when compared with ECG of 
January 2005.  It was noted that minimal criteria for septal 
infarct were no longer present, and nonspecific T wave 
abnormality was no longer evident in inferior leads.  

As to the assertion that service connection is warranted for 
a heart condition, other than hypertension, claimed as 
systolic heart murmur, the Board notes that no chronic heart 
condition was shown during service or until many years 
thereafter.  Specifically, while clinical evaluation included 
an abnormal finding related to the heart and a Grade II/IV 
systolic murmur over aortic area and eject click, split S2 
over mitral area was noted.  Additional work-up was negative 
for actual heart disability.  

Records from many years after service include reports of 
abnormal findings on ECGs and occasional references to CAD.  
However, there is no objective medical evidence linking any 
post service heart manifestations to active service.  There 
is no nexus opinion of record indicating that the veteran has 
a heart condition that is etiologically related to active 
service.  In fact, a VA examiner in 2005 who reviewed the 
claims file and examined the veteran specifically opined that 
there was no association between post service findings and 
service.  In support of his conclusions, he noted that 
inservice cardiovascular work-up in 1980 showed no valve 
abnormality and a normal sized heart.  

As the record contains no evidence that the veteran had a 
chronic heart condition during active service, and there is 
no objective evidence of such for many years thereafter, 
there is no prior evidence of a cardiac disorder on which to 
base a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  While a heart murmur was noted during service, it 
was found not to reflect any actual functional disability.  

Absent evidence of a chronic heart disorder during active 
service, or medical evidence linking any post service report 
of CAD or other chronic heart condition to active service, 
service connection is not warranted.  

To the extent that the veteran ascribes any current 
manifestations of heart disease to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for heart disease, other than hypertension, 
claimed as systolic heart murmur, and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 
7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for heart disease, other than 
hypertension, claimed as systolic heart murmur, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


